Per Curiam.
Appeal from an order of the Supreme Court (Monserrate, J.), entered October 29, 1992 in Chemung County, which denied defendant’s motion for summary judgment dismissing the complaint.
Plaintiff Stephanie Murphy (hereinafter plaintiff) sustained personal injuries when she slipped and fell on the floor of Eastowne Mall, owned by defendant. Plaintiff and her husband commenced this action to recover damages arising out of the injuries sustained in her slip and fall. The complaint alleges that defendant was negligent in allowing the floor of the mall to exist in a slippery and unsafe condition, in constructing or causing to be constructed a floor surface in a slippery and unsafe condition, and in failing to warn of the condition. After issue was joined, defendant moved for summary judgment dismissing the complaint upon the ground that the claim of slippery floor tiles is insufficient as a matter of law. In opposition to the motion, plaintiffs submitted the affidavit of an expert who examined and tested the floor surface in the area of plaintiff’s fall and concluded that the coefficient of friction was less than that widely recognized in the engineering profession as necessary to provide a reasonably safe walking surface. Plaintiffs also submitted evidence to show that during the construction of the mall, defendant expressed concern that the glazed tile installed at the mall entrances and elevators was a potential hazard. Although plaintiff did not fall at an entrance or elevator, it is undisputed that the floor tiles where she fell are the same as those *780used at the entrances and elevators. Supreme Court denied defendant’s motion, resulting in this appeal.
We reverse and grant defendant’s motion on constraint of the holding in the companion case of Murphy v Conner (199 AD2d 929).
White, Casey and Yesawich Jr., JJ., concur.
Cardona, P. J., and Mikoll, J. (dissenting). We dissent and vote to affirm Supreme Court’s order for the reasons stated in our dissent in Murphy v Conner (199 AD2d 929, 930).
Ordered that the order is reversed, on the law, without costs, motion granted and complaint dismissed.